Citation Nr: 1336589	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right leg disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for hepatitis B.

8.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

9.  Entitlement to an initial compensable rating for right knee strain.

10.  Entitlement to an initial compensable rating for hepatitis C with fibrosis.

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to nonservice-connected disability pension. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974, from July 1974 to January 1979, and from January 1979 to January 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO reopened a previously denied claim of service connection for pes planus and granted service connection for the disability, assigning an initial 30 percent disability rating, effective November 15, 1999.  The Veteran perfected an appeal of the initial rating assigned by the RO. 

In a December 2005 decision, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for bilateral pes planus, finding that the appellant had failed to report for a VA medical examination without good cause.  See 38 C.F.R. § 3.655(b) (2013). 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the court, in April 2008, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand, agreeing that the court's decision in Turk v. Peake, 21 Vet. App. 565 (2008), required VA to adjudicate the appellant's claim on the merits.  See Turk, 21 Vet. App. 569-70 (holding that when a veteran appeals the initial disability rating assigned following an award of service connection, the claim is classified as an original claim, rather than as one for an increased rating). 

In an April 2008 Order, the Court granted the joint motion, vacated the Board's December 2005 decision, and remanded the matter to the Board for readjudication.  In April 2009, the Board remanded the Veteran's claim to the RO for additional evidentiary development. 

While Veteran's case was in remand status, he perfected appeals with respect to numerous additional claims.  In an August 2008 rating decision, the RO denied his claims of entitlement to service connection for hepatitis B, a back disorder, hypertension, and right hip, knee, and leg pain.  The RO also determined that new and material evidence was not received to reopen previously denied claims for service connection for left leg and knee disorders.  The appellant perfected an appeal as to the RO's decision. 

In an October 2009 rating decision, the RO denied service connection for hepatitis C, as well as nonservice-connected pension benefits, and a TDIU.  The appellant perfected an appeal as to the RO's determination. 

In January 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) on Washington, DC, for further evidentiary development.

In an April 2013 rating decision, the RO granted service connection for right knee strain and hepatitis C with fibrosis.  The RO's action represents a full grant of the benefits sought as to the Veteran's claims for service connection for a right knee disorder and hepatitis C.

The issues of entitlement to service connection for a left lower extremity disorder (claimed as left knee and leg disorders), a right lower extremity disorder (claimed as right hip and leg disorders), and a back disorder, initial compensable ratings for right knee strain and hepatitis C with fibrosis, and entitlement to a TDIU and non-service-connected disability pension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A July 2000 rating decision denied the Veteran's claims for service connection for left knee and leg disorders; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.  An October 2001 rating decision again denied the claims for service connection for left knee and leg disorders; he did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the October 2001 decision that denied the claims for service connection for left knee and leg disorders raises a reasonable possibility of substantiating the claims. 

3.  The weight of the probative evidence is against a finding that the Veteran has hypertension that had its onset during active military service, or is otherwise related to his active service, nor was hypertension manifested to a compensable degree within one year of his discharge from active service.

4.  The weight of the probative evidence is against a finding that the Veteran has hepatitis B that had its onset during active military service, or is otherwise related to his active service.

5.  The Veteran's bilateral pes planus is manifested by symptoms and physical conditions producing no more than severe impairment, primarily by foot pain accentuated on use and objective evidence of tenderness to palpation of the plantar surfaces. 


CONCLUSIONS OF LAW

1.  The July 2000 and October 2001 rating decisions that denied the claims of entitlement to service connection for left knee and leg disorders are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the October 2001 RO decision is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  The schedular criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a)); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2000, March 2001, March, May, and July 2008, and March, May, and July 2009 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

The court has provided specific guidance as to adequate notice in cases concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the Veteran received adequate notice consistent with the court's holding in Kent in the March 2008 letter. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  Service treatment records from the Veteran's second period of active service, from July 1974 to January 1979, are unavailable.

A March 2013 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that the records from his second period of military service were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  Russo v. Brown, 9 Vet. App. 46 (1996). 

All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file shows VA treatment records, dated to November 2012, also considered by the Board in the service connection and increased rating claims on appeal.  

Further, in June 2008 and June 2009, the Veteran was afforded VA examinations regarding his claim for an increased rating for bilateral pes planus, the reports of which are of record. 

The Board's January 2011 remand was to obtain the Veteran's service personnel records, service treatment records for his second period of service, from July 1974 to January 1979, and recent VA treatment records dated since August 2010.  The Board also directed the RO to contact the California Department of Corrections (CDC) to obtain clinical records regarding the Veteran's treatment while incarcerated from December 2001 to August 2002, and to schedule him for VA examinations regarding liver and orthopedic disorders.  

There has been substantial compliance with the Board's remand.  The Veteran's service personnel records were obtained.  As mentioned above, the March 2013 RO memorandum detailed VA's efforts to obtain the Veteran's service treatment records for his second period of service and concluded that the records were unavailable.  In an October 2011 response to the RO's letter, the Veteran reported that he did not receive any medical treatment from the CDC and, in an April 2012 written statement, his attorney reiterated that he was never treated for his disabilities by the CDC.  VA outpatient records, dated to November 2012, were obtained, and VA examinations were scheduled in November 2011.

The June 2008, June 2009, and November 2011 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims for hypertension and hepatitis B.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Here, the Board finds that an examination is not in order regarding the claims for hypertension and hepatitis B because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

II. Factual Background and Legal Analysis

A.  New and Material Evidence

A July 2000 rating decision denied the Veteran's claims for service connection for left knee and leg disorders, noting that his service treatment records show complaint of left knee pain in August 1971, and finding that there was no evidence of a currently diagnosed left knee or leg disorder.

The evidence of record at the time of the RO's July 2000 decision included the Veteran's service treatment records showing that the Veteran was seen for a left knee injury in August 1971.  Clinical evaluation revealed effusion and marked tenderness.  Results of an x-ray taken at the time were negative and the impression was of a contusion of the left patella.  Also of record were the Veteran's service records indicating that he was awarded a parachutist badge.  The Veteran was notified in writing of the RO's July 2000 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the July 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In July 2001, the RO received the Veteran's request to reopen his claims for service connection for left knee and leg disorders.  The evidence added to the record at that time includes a July 2001 VA outpatient record indicating that the Veteran had occasional left knee pain assessed as probable arthritis.  An August 2001 written statement from the Veteran reveals that he tore his left patella and greatly injured his left leg during ski school training in Wiesbaden, Germany, in 1977.  He also reported that he was a paratrooper and had a few bad jumps. 

In October 2001, the RO again denied the Veteran's claims for service connection for left knee and leg disorders (pursuant to the VCAA).  Veteran was notified in writing of the RO's October 2001 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the October 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in September 2007.  The evidence added to the record since the October 2001 rating decision includes VA outpatient medical records and examination reports, dated from 2002 to 2012, and the Veteran's written statements in support of his claim.  

In an October 2009 written statement, the Veteran reported that, in November 1977, he sustained a left leg injury while skiing in Germany and was hospitalized at the United States Army Hospital in Landstuhl for two weeks.  

Added to the record is a March 2010 VA treatment record showing that the Veteran had left hip osteoarthritis.

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology that tends to suggest that a left lower extremity disability (claimed as left knee and leg disorders) may be related to active service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

B.  Service Connection

The Veteran asserts that he has hepatitis B and hypertension due to military service.  Thus, he contends that service connection is warranted for these claimed disorders.  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board finds that the evidence preponderates against his claims for service connection for hepatitis B and hypertension and they must be denied. 

Laws and Regulations

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis and cardiovascular-renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (to the effect that complaints of pain alone do not meet the current disability threshold).  The court has also held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved. McClain v. Nicholson, 21 Vet. App. 319 (2007).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of liver pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Facts and Analysis

1.  Hypertension.

The Veteran seeks service connection for hypertension that he maintains is related to his active military service.  In an October 2008 written statement, the Veteran reported that hypertension was a "cause of concern" for his health as he aged.  VA diagnosed him with hypertension in 2001 and he was advised that he "could have been" hypertensive on active duty because of the different studies and guidelines that changed in the medical field.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, hypertension.  On a Report of Medical History, completed in November 1983 when he was examined for separation, the Veteran denied having high or low blood pressure and, on examination at that time, his blood pressure was 130/72.

Post service, July 2001 VA outpatient records show that the Veteran's blood pressure reading was elevated at 149/58 and a repeat reading was 144/94.  A September 16, 2002 VA medical record indicates that the Veteran "likely [has] been hypertensive for more than" one year.  The diagnosis was hypertension.

In November 2011, a VA examiner noted that the Veteran had hypertension since 1999.

The Veteran has contended that service connection should be granted for hypertension.  Although the evidence shows that the Veteran currently has hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his blood pressure was normal on separation from service and the first post service evidence of record of hypertension is from approximately 2002, nearly 18 years after the Veteran's separation from service.

The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  If, however, it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for nearly 18 years after service.  This long period without problems weighs against the claim.

In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service has been presented.

The Veteran is competent to describe his observable symptoms, such as high blood pressure.  Hence, his report that the high blood pressure experienced in service was the same as that experienced after service, is competent.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d at 1331.  The Veteran is not competent to say, however, that the hypertensive disease in service was actually the same condition that has been identified currently.  

To the extent the Veteran is now claiming that hypertension problems have persisted since service, this is inconsistent with the overall record that reflects hypertension symptomatology surfaced after service and the service separation examination and history showing no hypertension disability.  Given his statements and the medical record, any reports of a continuity of symptomatology would not be credible.  

The Board has considered the Veteran's statements as to his incurrence during service, in light of his service treatment records and post-service medical evidence.  The Board finds that the objective medical evidence of record is most persuasive and of most probative value.  The record reflects that the Veteran was not treated on even one occasion for hypertension during military service.  The post-service records show that hypertension was first diagnosed in approximately 2002, nearly 18 years after his discharge from service.

In sum, the probative medical evidence is against a link between the current disability and service, there is no competent and credible evidence of a continuity of symptoms; nor is there other competent and credible evidence linking the current hypertension disorder to service.  Thus, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



2.  Hepatitis B

The Veteran also contends that he has hepatitis B that had its onset during his active service.  In his October 2008 written statement, he reports that his primary care physician treated him for hepatitis B that was diagnosed in 2001.  He states that he did not have hepatitis B when he entered military service in 1971 or when he was discharged and there was no test for the disease until the 1990s.  Thus, he maintains that there was no way of knowing if he had the disorder at discharge.  According to the Veteran, his primary care physician indicated that he could have been carrying the disease around for as much as twenty-plus years.

Service treatment records do not discuss treatment for hepatitis B or another liver disorder.  On the Report of Medical History completed in November 1983, when he was examined for discharge, the Veteran denied having stomach, liver, or intestinal trouble, jaundice, or hepatitis, and a liver abnormality was not noted on clinical evaluation at that time.

Following service, VA outpatient records, dated during July and August 2005, show that the Veteran's liver function tests were abnormal and he was diagnosed with hepatitis C.  An August 4, 2005 record reveals laboratory test findings were negative for hepatitis B surface antigen and hepatitis C antibody, but further tests were needed for hepatitis B surface antibody as the examiner did not know if the Veteran was vaccinated in the past.  

According to March 2009 VA medical records, results of a liver biopsy showed that the Veteran had hepatitis C.  The biopsy appeared relatively bland with mild activity and mild fibrosis after an unclear duration of infection.  In April 2009, the Veteran's VA primary care physician noted the Veteran's hepatitis C diagnosis and that a liver biopsy showed mild inflammation.  He was presented with treatment opinions and decided to follow his liver function tests and repeat his biopsy in the next few years.

A November 2011 VA examination report indicates that the Veteran had hepatitis C that was diagnosed in 2005.  The VA examiner noted the liver biopsy, performed in 2009, that diagnosed chronic hepatitis C with mild activity and mild fibrosis.  

The Veteran has contended that service connection should be granted for hepatitis B.  The record demonstrates that no hepatitis B, or other liver disorder, was found in service or on separation from service.  Moreover, on VA clinical evaluations and examinations after the Veteran's separation from service, there was no showing that the Veteran had hepatitis B.  Furthermore, the Veteran has submitted no evidence to show that he currently has hepatitis B.  In short, no medical opinion or other medical evidence showing that the Veteran currently has hepatitis B has been presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

The Veteran does not exhibit a hepatitis B disability that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, __Vet. App.__, __, No. 11-3272 (Vet. App. May 9, 2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

In the absence of any competent evidence of a hepatitis B disability, the Board must conclude the Veteran does not currently suffer from such a disability.  For these reasons, service connection for hepatitis B is not warranted.

The Veteran is competent to describe his observable symptoms, such as gastrointestinal problems.  A lay person, however, is only competent to establish a diagnosis in the following very limited circumstances-(1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  In this case, a diagnosis of a hepatitis B is a complex finding that goes beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of hepatitis disorders is not readily recognizable by a layman, such as varicose veins or acne.  Moreover, at no time does the record reveal a diagnosis of a hepatitis B disability rendered by a medical professional.  Thus, the lay evidence here does not establish current disability in this case.

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hepatitis B and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d at 1365.

C.  Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected bilateral pes planus are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The March 2002 rating decision granted service connection for bilateral pes planus, and assigned an initial 30 percent rating under Diagnostic Code 5276, effective November 15, 1999.  The Veteran seeks a higher initial rating.

In written statements in support of his claim, including in October 2003 and October 2008, the Veteran complained of bilateral foot pain that impeded his ability to walk and stand and caused foot and ankle swelling.  In October 2003, he said his condition was not improved by wearing orthopedic shores or appliances and he was unable to hold a job due to his disability.  In October 2008, the Veteran stated that his legs were "riddled" with pain. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

As discussed, the Veteran's service-connected bilateral pes planus disability is currently assigned a 30 percent rating, from November 15, 1999, under Diagnostic Code 5276 that evaluates pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5276, for a severe disability, a 20 percent rating is assigned if unilateral and a 30 percent rating is assigned if bilateral.  Id.  A severe disability is characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.  A maximum 30 percent rating is awarded for a unilateral and a maximum 50 percent rating is awarded for a bilateral disability that is pronounced.  Id.  A pronounced disability is manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance.

VA outpatient records, dated from June 2000 to November 2012, reflect the Veteran's complaints of severe bilateral foot problems when walking or standing for extended periods for which recommended treatments included orthotics, physical therapy, and non-steroidal anti-inflammatory drugs (NSAIDs).

In June 2000, the Veteran reported having severe foot problems in service for which he was given arch supports that helped "some."  

When seen in July 2001, the Veteran had tenderness over the metatarsals that was worse with compression of the metatarsals.  The impression included metatarsalgia.  Metatarsal foot pads were advised.

A September 2002 VA primary care (FIRM/Clinic) outpatient record includes the Veteran's complaints of bilateral tenderness on the plantar surfaces of his feet near his arches that was somewhat relieved with non-steroidal anti-inflammatory drugs (NSAIDs) and hot soaks.  On examination, there was mild tenderness to palpation to the plantar surfaces of his feet medially, with no tenderness to palpation on the dorsal surfaces, and tenderness increased with dorsal extension.  The clinical impression was bilateral foot pain thought likely due to plantar fasciitis.

On July 29, 2005, the Veteran told his VA primary care physician that he worked out four times a week that included calisthenics, weights, and walks.

On September 2, 2005, the Veteran was seen in the VA Physical Therapy clinic for treatment regarding an abnormal gait and plantar fascial fibromatosis.  He presented with chronic foot pain, right more than left.  It was suspected that his right heel pain was due to plantar fasciitis.

When initially evaluated in the VA Podiatry Clinic on October 18, 2005, the Veteran reported that walking and standing caused constant pain that he rated as 6 out of 10 on a pain scale of 1 to 10.  His pain radiated from his feet to his ankles, legs, and back.  He took Motrin with marginal relief.  While in service, he had an assortment of physical therapy and six to seven types of orthotics that failed to relieve pain.  He pointed to his medial longitudinal arches and heel regions and said he also had foot swelling at the end of the day.  The Veteran had some relief with warm soaks.  He had a positive history of post-kinetic dyskensia.  The Veteran was currently a student in Health Care management and balanced part-time employee work with VA.  

On examination, there was mild hallux valgus, and full range of motion of the Veteran's subtalar joint (STJ)/midtarsal joint (MTJ).  The Veteran's feet were pronated with tenderness to palpation of the medial plantar tubercle and arch pain with passive dorsiflexion of the foot.  X-rays showed mild osteoarthritis of the first metatarsophalangeal joint.  The impression was probable fasciitis for which daily Achilles stretching and custom orthotics were recommended.

A March 10, 2006 VA Podiatry Clinic record shows that the Veteran continued to complain of constant foot pain not helped by orthotics.  He was on his feet approximately three hours a day.  The Veteran denied redness or swelling and had significant relief in the past from Motrin that was no longer as effective.  On examination, there was diffuse discomfort in the medial/plantar regions of the Veteran's feet, with no edema.  His feet were supple and pronated.  X-rays included an impression of no finding that explained the Veteran's plantar foot pain. 

In October 2007, the Veteran was seen in the VA outpatient clinic for complaints of right hip pain that limited his ability to exercise.  As to his bilateral fasciitis/pes planus, he took Naprosyn and was treated in the Podiatry Clinic.  He stretched regularly and used orthotics, but was lax about this recently.  He worked out four times a week (calisthenics, weights, and walks) but stopped when his hip pain began.  On evaluation, he was able to perform heel/toe/tandem walking without difficulty.

In June 2008, the Veteran underwent VA examination of his feet.  The Veteran complained of progressively worsening bilateral foot pain that had poor response to treatments including rest, elevation, heat, and medication.  He used Ben Gay with foot rubs daily and Motrin.  The Veteran had daily foot pain when ambulatory for more than one or two hours.  He denied a history of foot-related hospitalization or surgery.

The Veteran's bilateral foot symptoms included pain on the plantar surface with walking and standing but no swelling, heat, redness, or stiffness.  He had weakness, lack of endurance, and fatigability over both feet with walking and standing.  The Veteran denied flare-ups of joint disease.  The Veteran was able to stand for more than one hour but less than three hours and walk more than 1/4 mile but less than one mile.  He did not use an assistive device and had worn orthotics but indicated they worsened his pain.

On examination, there was tenderness to palpation of the plantar surface of the left and right feet with no objective evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, or malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment, weight and non-weight bearing, was inward bowing, bilaterally, that was partially correctable with manipulation.  There was no pain or spasm on manipulation.  There was no forefoot or midfoot misalignment.  The examiner reported marked pronation.  There was no arch present on weight and non weight bearing and no pain on manipulation.  Further, there was no muscle atrophy reported.  The Veteran's gait was normal.  

Results of x-rays were compared to those taken in 2005 and showed no significant interval change.  The VA examiner noted that the Veteran had a sedentary occupation and was employed part-time as a claims examiner, a job he had for less than one year.  He lost no time for work during the past year.  The Veteran had hoped to become a nurse but was unable to stand up for long periods of time.  The diagnosis was severe bilateral pes planus that caused bilateral foot pain.  The effects of the disability included decreased mobility and pain that caused increased absenteeism.  

The Veteran was seen by his VA primary care physician on June 26, 2008.  He said that he was still studying to get his Bachelor of Science degree and also working as a claims examiner.  The Veteran took Naprosyn for pain and was followed in the Podiatry Clinic.  He stretched regularly and used orthotics but was lax about this lately.  

In January 2009, the Veteran was seen by his VA primary care physician and reported that he was still studying to get his bachelor's degree and working as a claims examiner.  He was (going to work) on his graduate degree next year.

In June 2009, the Veteran underwent VA examination of his feet.  He complained of increased bilateral foot pain and problems.  The Veteran indicated that he was currently unemployed and was so since 1999.  He previously worked as a janitor and was attending school.  The Veteran complained of increased pain in his mid-foot area and arches that he rated as a 7 out of 10 (sharp pain) on a pain scale of 1 to 10, that may become throbbing after walking.  He was able to walk approximately 500 yards before having to stop due to severe foot pain.  His foot pain and altered gait apparently were now causing back pain.  

Over the years, the Veteran had many pairs of orthotics and was repeatedly seen in the Podiatry Clinic and apparently there were no other currently available treatment options for him.  He had pain first thing in the morning that increased after walking.  The Veteran had physical therapy and currently took Motrin three times a day.  He had no surgery or injections on his feet and no history of neoplasms.

On examination, the Veteran had a somewhat antalgic gait and very flat arches with no indication of flexibility on heel and toe walk or manipulation.  There was a mild to moderate degree of pronation of 5 to 10 degrees, but the calcaneus remained vertical.  He had normal toe alignment, with no erythema or swelling noted, and no indication of abnormal weight bearing over the plantar aspect of either foot.  The Veteran was very tender in the arches of both feet.  He had increased pain and some difficulty with the heel and toe walk.  Subtalar stress test was normal, bilaterally.  It was noted that the June 2008 x-rays showed bilateral pes planus deformity and degenerative changes in the first metatarsophalangeal joint, bilaterally.

The diagnosis was bilateral fixed pes planus with plantar fasciitis.  The Veteran had osteoarthritis in the first metatarsophalangeal joints of both feet.  The VA examiner noted that the Veteran had limited walking endurance that would impact employment.  The Veteran would not be able to perform janitorial duties requiring hours on his feet, as well as would be unable to do security type work or warehouse or activities requiring prolonged standing or walking.  He would be able to do administrative tasks where he could sit most the day and walk occasionally as needed.  There was no additional impairment noted due to flare-ups.

A November 19, 2009 VA primary care record notes that the Veteran was fitted for orthotics for his pes planus but did not wear them for long as he felt they increased his foot pain.  On examination, there was slight decreased range of motion in plantar flexion and eversion/inversion and tenderness to palpation diffusely in the posterior, medial, and lateral ankles, with no swelling.  

February and March 2010 VA Podiatry Clinic records reveal that the Veteran's failed treatments for bilateral flatfoot pain included Motrin, multiple inserts, and physical therapy.  On examination, his skin was warm and dry and sensation was intact, bilaterally.  There were decreased medial arches, bilaterally, and the rear foot was in a mildly valgus position.  Pain was noted upon palpation of the medial tubercle of the calcaneus of the right foot only.  In February, pain was noted upon STJ range of motion of the left foot with no ankle pain, bilaterally.  In March, there was pain and crepitation noted upon STJ range of motion of the left foot with mild pain with ankle range of motion bilaterally.  The assessment was plantar fasciitis of the right foot and a need to rule out STJ coalition of the left foot.  Custom foot inserts on the left foot and functional customs orthotics on the right foot were recommended.

In July 2010, the Veteran's VA primary care physician reported that he was fitted for special orthotics for his pes planus but did not feel they helped.

In November 2011, the Veteran underwent VA examination for his feet.  The Veteran complained of intermittent foot pain on the sole, right greater than left.  He tried multiple types of shoe inserts and corrective shoes and denied any surgical procedures.  His foot symptoms included pain and fatigue.  The Veteran denied weakness, swelling, heat, a history of dislocation, and symptoms of subluxation.  The Veteran's activities of daily living were apparently slowed by foot symtoms.  He was currently a graduate student.  The examiner reported that missed occupational duty in the past year was estimated as ten days.  

Further, the Veteran's foot-related functional impairment included walking and standing limited to ten minutes and flare-ups of additional limitation were denied.  Symtoms waxed and waned and were increased by being on his feet.  He used NSAIDs to alleviate symtoms that helped some.  The Veteran did not exercise or use an assistive device.

On examination, the Veteran walked with a gait that favored neither lower extremity.  He stood on his heels and toes, bilaterally, and squatted to 120 degrees of knee flexion, and rises.  His limb lengths according to crest heights were equal.  There was no foot asymmetry.  The examiner detected no foot tenderness to light palpation and no hint of swelling.  Findings suggested no atrophy and the strength of ankle and toe flexion-extension and supination-pronation was essentially normal (5/5) as was sensation.  Range of motion of the Veteran's feet was inversion from 0 to 30 degrees, bilaterally, and eversion from 0 to 20 degrees, bilaterally.  Active and passive ranges of motion were similar.  Skin was normal and there was no obvious atrophy, hammer or claw deformities.  

The Veteran's arch appeared flat, bilaterally, and the Achilles angle was 0 degrees of valgus, bilaterally.  Hallux valgus angle measured 10 degrees, bilaterally, and the 1st metatarsal-phalangeal joint extension/flexion ranges of motion were 60/40 degrees bilaterally.  There was no painful motion on manipulation and forefoot to midfoot to hind foot motion was supple.  There was no foot instability, crepitus, and impingement, and no objective evidence of pain, spasm, or weakness.  Repetitive testing (x3) provided no additional objective loss of joint function due to pain, weakness, fatigue, or incoordination, bilaterally.  Weight-bearing seemed to favor neither lower extremity, according to inspection of shoe wear.  X-rays showed bilateral pes planus with hind foot valgus.  

The VA examiner reported that the Veteran exhibited moderate pronation, but the examiner did not find extreme tenderness of the plantar surface of the feet or marked inward displacement, or severe spasm of the tendino-achilles on manipulation.  The examiner had no basis to suggest whether the Veteran's disability was improved by orthopedic shoes or appliances as he quit wearing them, stating that they did not help.

Upon review of the probative and credible evidence of record, the Board finds that a rating in excess of the currently assigned 30 percent evaluation is not warranted for the Veteran's service-connected bilateral pes planus.  Although the June 2008 VA examiner described the Veteran as having marked pronation with tenderness to palpation of the plantar surface, there was no pain on manipulation and a normal gait.  

More significantly, the June 2009 VA examiner found only a mild to moderate degree of hind foot pronation and that the Veteran was very tender in the arches of both feet; and, the November 2011 examiner opined that the Veteran had moderate pronation and did not find extreme tenderness of the plantar surfaces.  All examiners noted the Veteran's complaints of foot pain.  Thus, the Board finds that the weight of the probative medical evidence is against symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement such as to warrant a rating in excess of 30 percent.

Furthermore, the Board cannot concede that the Veteran's obtains no improvement of his podiatric condition from prescribed orthopedic appliances as he variously told clinicians that he was lax about using them or stopped wearing them as they did not help.  See e.g., October 2007 and June 2008 VA clinical records, and November 2011 VA examination report.  

Even considering the DeLuca and Mitchell provisions, the aforementioned criteria for a 50 percent evaluation are not more closely approximated simply from flare-ups of elevated bilateral foot pain with curtailed capacity to walk or stand for extended periods of time, as the clinical record does not demonstrate that the Veteran's foot pain, in itself, somehow produces the orthopedic deformities contemplated in the rating criteria.  In fact, in July 2005, a VA clinician noted that the Veteran worked out four times a week, that included calisthenics, weights and walks and, in October 2007, the Veteran said he ceased his exercise routine due to right hip pain, not his foot disability. 

The Board has also considered whether additional disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.  The June 2008 VA examiner reported no evidence of painful motion, weakness, and instability and the November 2011 VA examiner reported that repetitive motion provided no added objective loss of joint function due to pain, weakness, fatigue, or incoordination, bilaterally.  In essence, the symptomatology associated with the Veteran's service-connected bilateral pes planus is exactly that described in the schedular criteria, namely no more than severe bilateral pes planus with accentuated pain on use and objective evidence of marked foot deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

As the preponderance of the probative medical and other evidence of record is against the claim for an increased initial rating for bilateral pes planus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's bilateral pes planus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symtoms to his service-connected pes planus disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The manifestations of the Veteran's disability include bilateral foot pain and tenderness.  The rating schedule contemplates these symptoms.  Diagnostic Code 5276.  

With respect to whether there is evidence of marked interference with employment, the Boards notes that the Veteran has indicated that his service-connected foot disorder has caused him to be unemployed.  Although VA examiners and treating physicians have indicated that the service-connected foot disorder limits the type of work the Veteran can do, the Board concludes that the evidence does not support a finding that he is restricted from all types of work.  The Veteran's current rating of 30 percent already contemplates a significant degree of industrial impairment. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter of the Veteran's claim for a TDIU is addressed in the remand.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his most recent claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left lower extremity disorder (claimed as left knee and leg disorders) is reopened, and to this extent only, the appeal is granted. 

Service connection for hypertension is denied.

Service connection for hepatitis B is denied.

A rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

The Veteran seeks service connection for right lower extremity (right hip and leg), left lower extremity (left leg and knee), and back, disorders.  Available service treatment records show he was treated for a left knee contusion in August 1971.  In November 1982, the Veteran was treated for complaints of back pain assessed as possible bursitis.

On April 20, 1983, the Veteran was treated for right ankle pain and noted to have a history of foot problems.  On examination, his ankle had slight edema around and inferiorly to the ankle bone.  The initial assessment was possible injury to the transverse ligament.  Results of an x-ray were negative for fracture and the final assessment was ligament pain-talofibular.  

On May 18, 1983, the Veteran was seen for complaints of left ankle pain over the Achilles heel area assessed as possible tendonitis of the left ankle.  He was seen on May 20 for follow up of an injury to the left ankle and was assessed with tendonitis.  

The Veteran's service records indicate that his awards and decorations include a Parachutist Badge.  

Following service, the Veteran repeatedly told treating clinicians that he was a paratrooper.  See e.g., July 21, 2001 and April 30, 2009 VA outpatient records and June 2009 VA examination of the feet.

The post-service medical records show that the Veteran was diagnosed as having severe right and left hip osteoarthritis in October 2007 and March 2010, respectively.  A July 2011 VA outpatient pre-operative hip replacement record includes an impression of ankle pain "possible arthritis vs. pain from improper weight distribution related to hip pain and pes planus."  The Veteran underwent a right hip arthroplasty in September 2011.  

In November 2011, a VA examiner diagnosed low back strain, right hip arthroplasty in September 2011 due to osteoarthritis, and sequelae of right ankle sprain (as to the right leg).  The examiner opined that the low back and right hip and leg disorders were not related to service, but evidently relied, in part, on the May 20, 1983 entry of tendinitis due to tenderness in the Achilles area (that addressed left, not right, ankle complaints).  Further, it is unclear if the examiner considered the effect, if any, of the Veteran's parachute jumps in service on the claimed back and left and right lower extremity disorders.  

Thus, the Board is of the opinion that the Veteran should be afforded a new VA orthopedic examination to determine the etiology of any back or left or right lower extremity disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

As noted, the April 2013 rating decision granted service connection for right knee strain and hepatitis C with fibrosis, that were each assigned initial noncompensable disability evaluates, effective from September 20, 2007 and January 27, 2009, respectively.  In an October 2013 written statement, the Veteran's attorney indicated that he was entitled to higher initial ratings for right knee pain and hepatitis C.  The Board accepts the Veteran's attorney's statement as a notice of disagreement with the initial ratings assigned for his service-connected right knee strain and hepatitis C with fibrosis.  The record, however, does not reflect that the RO issued a statement of the case on these issues.  Hence, the Board must remand these matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, in this case, the resolution of the Veteran's service connection claims could impact the Board's consideration of his non-service-connected pension claim, and resolution of his increased rating claims regarding his right knee and hepatitis C disabilities could impact upon the Board's consideration of the award of a TDIU, to include whether the requirements set forth in 38 C.F.R. § 4.16(a) are met.  As such, a Board decision of the Veteran's non-service-connected pension and TDIU claims at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Recent medical records from the VA medical center (VAMC) in San Diego, California, including the Mission Valley Outpatient Clinic, dated since November 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to initial compensable ratings for right knee strain and hepatitis C with fibrosis.  If, and only if, the appellant timely perfects an appeal, should these claims should be returned to the Board. 

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Diego and the Mission Valley OPC, dated since November 2012, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2013). 

3. Schedule the Veteran for a VA orthopedic examination performed by a physician to determine the etiology of any diagnosed left lower extremity (claimed as left knee and leg), right lower extremity (claimed as right hip and leg), and back disorders found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated testing should be conducted and all clinical findings reported in detail.  The claims folder should be made available to the examining physician for review.  For purposes of this examination, the examiner should be advised that the Veteran was a paratrooper in service.

The examiner should determine if the Veteran has a diagnosed left lower extremity (left hip, ankle, knee, or leg), right lower extremity (right ankle, hip, or leg), or back disorder.

If so, the examiner should indicate whether any diagnosed left lower extremity (left hip, ankle, knee, or leg), right lower extremity (right ankle, hip, or leg), or back disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's active service or the result of service-connected bilateral pes planus disability.  

If not, is it at least as likely as not aggravated by service-connected bilateral pes planus disability?  If aggravated, what permanent, measurable increase in current left lower extremity (left hip, ankle, knee, or leg), right lower extremity (right ankle, hip, or leg), or back, pathology is attributable to the service-connected bilateral pes planus disability?  The examination report should include the complete rationale for all opinions expressed. 

4. Thereafter, readjudicate the Veteran's claims for service connection for a left lower extremity disorder (claimed as left knee and leg disorders), a right lower extremity disorder (claimed as right hip and leg disorders), and a back disorder, and entitlement to a TDIU and nonservice-connected pension in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his attorney  should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


